DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pat. 8709901) in view of Yeh (U.S. Pat. 10340193).
Regarding claim 16, Chang [Fig.12] discloses a semiconductor device comprising: 
a fin extending from a substrate [10]; 
a first shallow trench isolation (STI) region on a first side of the fin, the first STI region comprising: 
a first dielectric liner [20]; 
a first isolation material [36] over the first dielectric liner; and 
a second dielectric liner [38] [Note, Col.5 lines 56-60 discloses liner 38 comprises silicon oxide] over the first dielectric liner and the first isolation material, the second dielectric liner sealing a seam [Figs.10-11] between the first isolation material and the second dielectric liner.
Chang discloses an etch back step and subsequent fabrication of FinFET devices [Col.6 lines 13-22], but Chang fails to explicitly disclose  
a gate dielectric layer over the fin and the first STI region; and 
a gate electrode over the gate dielectric layer.
However, Yeh [Fig.1] discloses and makes obvious a semiconductor device comprising
a gate dielectric layer [130a] over the fin and the first STI region [12]; and 
a gate electrode [130b] over the gate dielectric layer.
It would have been obvious to provide the gate dielectric and gate electrode from Yeh for the FinFET of Chang, since it is obvious to combine prior art elements according to known methods to yield predictable results. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
a fin extending from a semiconductor substrate; 
a first isolation region on a first side of the fin; and 
a second isolation region on a second side of the fin opposite the first side, wherein the first isolation region and the second isolation region comprise: 
a first liner; 
a first isolation material over the first liner; and 
a second isolation material over the first isolation material, wherein a top surface of the first isolation material in the first isolation region is disposed at a different level from a top surface of the first isolation material in the second isolation region, and wherein a top surface of the second isolation material in the first isolation region is disposed at the same level as a top surface of the second isolation material in the second isolation region;

and

a first fin extending from a semiconductor substrate;
a second fin extending from the semiconductor substrate;
a first isolation region between the first fin and the second fin, the first isolation region comprising:
a first liner contacting a sidewall of the first fin and a sidewall of the second fin; and 
a first isolation material over the first liner; and
a dielectric fin over the first isolation material between the first fin and the second fin, wherein a top surface of the dielectric fin is level with a top surface of the first fin and a top surface of the second fin, and wherein a bottom surface of the dielectric fin is below top surfaces of the first isolation material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
further comprising a second STI region on a second side of the fin opposite the first side of the fin, the second STI region comprising: 
a third dielectric liner; 
a second isolation material over the third dielectric liner; 
a dielectric fin over the second isolation material; and 
a fourth dielectric liner over the second isolation material between the fin and the dielectric fin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822